DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019024775, filed on 02/14/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
	Claims 1 and 4-8 are pending, claims 2-3 have been canceled. And claims 1 and 4-8 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US20160226049 (cited in previous office action) in view of Tonus, Florent, et al. "A-site order–disorder in the NdBaMn2O5+δ SOFC electrode material monitored in situ by neutron diffraction under hydrogen flow." Journal of Materials Chemistry A 5.22 (2017): 11078-11085 (hereafter referred to as Tonus).

Regrading claim 1, Hashimoto discloses an air secondary battery (Hashimoto, [0014]-[0028], [0046]-[0173], Figs. 1-14,  zinc-air secondary battery 30) 
having a negative electrode active material (Hashimoto, [0047], [0062], [0086], [0096], Fig. 3A, negative electrode 34), 
an electrolyte solution (Hashimoto, [0047], [0062], [0086], Fig. 3A, electrolytic solution 36)
and an air electrode layer (Hashimoto, air electrode 32 Fig. 3A, [0047], [0062], [0086])
in that order (Hashimoto, Fig. 3A, negative electrode 34, electrolytic solution 36, air electrode 32).
Hashimoto further teaches a negative electrode active material composed of a metal alloy, compound or oxide (Hashimoto, [0096]). Examiner notes that the limitation “is capable of topotactic insertion and dissociation of oxygen atoms” is a functional limitation and not tied to any specific structure of the battery. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011) and MPEP § 2114.
Hashimoto additionally discloses that the air secondary battery wherein the electron conductive material is an inorganic oxide such as a perovskite oxide containing a transition metal (Hashimoto, [0088]-[0090]).
Tonus teaches perovskite-type electrode material for use as negative electrode active material layer in air battery SOCs and applied to SOFC (Tonus, abstract, sections 1-3, Fig. 9). Tonus is analogous art that is reasonably pertinent to the problem as they are concerned with electrode active materials for long-term stability of the SOFC which are art known effective materials for use in electrochemical systems such as air secondary batteries. Tonus further discloses wherein the negative electrode active material is perovskite-type oxide (Tonus, section 1, LnBaM2O5+δ (M = Co, Mn)) 
capable of topotactic insertion and dissociation of oxygen atoms (Tonus, section 1, “In air, the phase is oxidised to A-site ordered NdBaMn2O6 (P4/mmm) whereas it is reduced back to NdBaMn2O5 in anode operating conditions”, Fig. 9)
and the oxide is NdBaMn2O5+δ (Tonus, sections 1-3) promoting long-term structural stability for SOFC devices (Tonus, section 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tonus in the air secondary battery of Hashimoto wherein the air secondary battery having a negative electrode active material layer, an electrolyte solution layer and an air electrode layer in that order, wherein: the negative electrode active material layer comprises, as the negative electrode active material, an oxide that is capable of topotactic insertion and dissociation of oxygen atoms, the oxide is a perovskite-type and the oxide is NdBaMn2O5+δ thereby promoting long-term structural stability for the air secondary battery.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US20160226049 in view of Tonus (see above for full reference), as applied to claim 1 above, and in further view of Goto US20160126541 (cited in previous office action).

	Regarding claim 4, modified Hashimoto discloses all of the limitations of claim 1 as set forth above. Hashimoto further discloses an air secondary battery having a negative electrode collector (Hashimoto, [0047], [0086], [0097], Fig. 3A, 3B, negative electrode collector 44)
and has the negative electrode active material layer, the electrolyte solution layer and the air electrode layer in that order (Hashimoto, Fig. 3A, negative electrode 34, electrolytic solution 36, air electrode 32) on one side of the negative electrode collector layer.
	Goto teaches a variety of secondary batteries including an air secondary battery (Goto, [0076]) where a negative electrode active material layer (Goto, [0039], [0056], [0063], [0073], Figs. 2C and 2D, negative electrode active material layer 102) is formed on both surfaces of the negative electrode current collector (Goto, [0039], [0056], [0063], [0073], Figs. 2C and 2D, negative electrode current collector 101, negative electrode active material layer 102), allowing the capacity of the secondary battery to be increased (Goto, [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Goto within the air secondary battery of Hashimoto which further has a negative electrode collector layer, and has the negative electrode active material layer, the electrolyte solution layer and the air electrode layer in that order on each of both sides of the negative electrode collector layer in order to increase the capacity of the air secondary battery.
 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US20160226049 in view of Tonus (see above for full reference), as applied to claim 1 above, and in further view of Katayama JP2007323810A (using the machine English translation provided; cited in previous office action).
.
	Regarding claim 5, modified Hashimoto discloses all of the limitations of claim 1 as set forth above. Modified Hashimoto does not disclose a heat source that supplies heat to the air secondary battery.
	Katayama teaches a heat source (Katayama, a heater 30, Fig. 1, 2, 4)
that supplies heat to the secondary battery (Katayama, abstract and [0017], Figs. 1, 2 and 4, secondary battery 16, heater 30)
to efficiently raise the temperature of a secondary battery in a low temperature state (Katayama, [0007]).
	It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat source that supplies hear to the air secondary battery, as taught by Katayama in conjunction with the air secondary battery of Hashimoto to efficiently raise the temperature of the air secondary battery in a low temperature state.

	Regarding claim 6, modified Hashimoto discloses all of the limitations of claim 5 as set forth above.
	Katayama additionally teaches wherein the heat source includes a battery other than the air secondary battery (Katayama, [0010]-[0012], Fig. 1, battery modules 20, heater 30)
generating heat and allow the secondary battery to be efficiently heated in a low temperature state (Katayama [0009]).
	It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Katayama in conjunction with the air secondary battery and heat source of modified Hashimoto to include a battery other than the air secondary battery to efficiently raise the temperature of an air secondary battery in a low temperature state.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US20160226049 in view of Tonus (see above for full reference) and in further view of Katayama JP2007323810A (using the machine English translation provided), as applied to claim 5 above, in further view of “What is a Hybrid? Toyota Hybrid” (https://web.archive.org/web/20170316081408/https://www.toyota-europe.com/hybrid-innovation/what-is-hybrid March 16, 2017; hereafter referred to as Hybrid; cited in previous office action).

Regarding claim 7, modified Hashimoto discloses all of the limitations of claim 5 as set forth above.
	Katayama also teaches a vehicle having an air secondary battery mounted in the vehicle (Katayama, [0002], Fig. 1, vehicle 10, secondary battery 16)
and using the electric power provided by the air secondary battery as at least part of the vehicle's drive power (Katayama, [0002])
as this is a known art effective way to save fuel and reduce emissions (Hybrid, “Toyota Hybrids save fuel, reduce emissions”, first paragraph under header).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Katatyama in the air secondary battery of modified Hashimoto wherein the air secondary battery is mounted in the vehicle and using the electric power provided by the air secondary battery as at least part of the vehicle’s drive power as this is known in the art as a way to produce a cost effective vehicle, improving fuel consumption and reducing emissions.

Regarding claim 8, modified Hashimoto discloses all of the limitations of claim 7 as set forth above.
Katayama additionally teaches wherein the hybrid vehicle uses the air secondary battery as drive power (Katayama, [0002], [0008], [0010]) allowing for use of the vehicle ([0002])
and the heat source includes an exhaust system (Katayama, [0013], Fig. 2, exhaust line 24, recirculating line 28, switching valve 40) which heats the battery for efficient use.
One of ordinary skill in the art before the effective filing date would find it obvious that a hybrid vehicle such as taught by Katayama would have an air secondary battery and an internal combustion engine as drive power, as evidenced by Hybrid (Hybrid, “Double the power, double the response”, second paragraph under header) providing a cost effective vehicle, improving fuel consumption and reducing emissions (Hybrid, “Toyota Hybrids save fuel, reduce emissions”, first paragraph under header). One of ordinary skill in the art would find it obvious that the exhaust line that is part of the heat source as disclosed in Katayama that supplies heat to the air secondary battery of modified Hashimoto is in communication with the combustion engine as exhaust lines are known in the art to be such, allowing for heating of the air secondary battery reducing the need for an additional heater.
Hybrid also teaches wherein the vehicle uses either or both the air secondary battery and an internal combustion engine as drive power with alternated switching (Hybrid, “Intelligent power whatever the journey”, third paragraph under header) allowing for optimal performance of the hybrid vehicle.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hybrid into the vehicle having an air secondary battery of modified Hashimoto wherein  the vehicle uses either or both the air secondary battery and an internal combustion engine as drive power with alternated switching, and the heat source includes the internal combustion engine, efficiently heating the air secondary battery and optimizing performance of the hybrid vehicle.

Response to Arguments
Applicant’s amendments, filed 26 April 2022, have overcome the objections to the drawings. The objections to the drawings have been withdrawn.

Applicant’s amendments, filed 26 April 2022, have overcome the rejections under 112(b). The 112(b) rejections have been withdrawn.

Applicant’s arguments, see pp. 6-7, filed 26 April 2022, regarding claims 1-8 have been fully considered but they are not persuasive, as discussed above, the combined references meet the newly amended functional limitations as discussed above.
Applicant’s arguments that the combination of Hashimoto, Chen and Sengodan do not teach or suggest to one skilled in the art the combination of the specific oxides in an air secondary battery as now recited in amended claim 1 are moot because the new ground of rejection does not rely on any reference to the combination of Hashimoto, Chen and Sengodan applied in the prior rejection of record for any teaching of matter specifically challenged in the argument. Applicant states on p. 6 that 

the claimed invention is able to prevent the formation of a passivity film by oxidation of the negative electrode active material and the formation of dendrites on the negative electrode active material surface during charging. The combination of the cited documents do not recognize the advantages or benefits of the claimed combination the specific oxides in an air secondary battery.

The examiner notes that this is not commensurate with the scope of the claim. As set forth above, Hashimoto teaches 
 an air secondary battery (Hashimoto, [0014]-[0028], [0046]-[0173], Figs. 1-14,  zinc-air secondary battery 30) 
having a negative electrode active material (Hashimoto, [0047], [0062], [0086], [0096], Fig. 3A, negative electrode 34), 
an electrolyte solution (Hashimoto, [0047], [0062], [0086], Fig. 3A, electrolytic solution 36)
and an air electrode layer (Hashimoto, air electrode 32 Fig. 3A, [0047], [0062], [0086])
in that order (Hashimoto, Fig. 3A, negative electrode 34, electrolytic solution 36, air electrode 32).
Hashimoto further teaches a negative electrode active material composed of a metal alloy, compound or oxide (Hashimoto, [0096]). Examiner notes that the limitation “is capable of topotactic insertion and dissociation of oxygen atoms” is a functional limitation and not tied to any specific structure of the battery. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011) and MPEP § 2114. 
Hashimoto additionally discloses that the air secondary battery wherein the electron conductive material is an inorganic oxide such as a perovskite oxide containing a transition metal (Hashimoto, [0088]-[0090]).
Tonus teaches perovskite-type electrode material for use as negative electrode active material layer in air battery SOCs and applied to SOFC (Tonus, abstract, sections 1-3, Fig. 9). Tonus is analogous art that is reasonably pertinent to the problem as they are concerned with electrode active materials for long-term stability of the SOFC which are art known effective materials for use in electrochemical systems such as air secondary batteries. Tonus further discloses wherein the negative electrode active material is perovskite-type oxide (Tonus, section 1, LnBaM2O5+δ (M = Co, Mn)) 
capable of topotactic insertion and dissociation of oxygen atoms (Tonus, section 1, “In air, the phase is oxidised to A-site ordered NdBaMn2O6 (P4/mmm) whereas it is reduced back to NdBaMn2O5 in anode operating conditions”, Fig. 9)
and the oxide is NdBaMn2O5+δ (Tonus, sections 1-3) promoting long-term structural stability for SOFC devices (Tonus, section 1). One of ordinary skill in the art would find it obvious that such a material would be capable of preventing the formation of a passivity film by oxidation of the negative electrode active material and the formation of dendrites on the negative electrode active material surface during charging as promoting long-term structural stability which is still one of the important challenging issues for SOFC devices (Tonus, section 1) as acknowledged by Tonus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tonus in the air secondary battery of Hashimoto wherein the air secondary battery having a negative electrode active material layer, an electrolyte solution layer and an air electrode layer in that order, wherein: the negative electrode active material layer comprises, as the negative electrode active material, an oxide that is capable of topotactic insertion and dissociation of oxygen atoms, the oxide is a perovskite-type and the oxide is NdBaMn2O5+δ thereby promoting long-term structural stability for the air secondary battery.
Since Tonus is analogous art dealing with solid oxide fuel cells, one of ordinary skill in the art would find it obvious to apply an electrode material for an SOFC to an analogous art type of battery which has a similar power generating mechanism, such as a secondary battery, solving an issue reasonably pertinent to the problem faced by the inventor, as set forth above.

Applicant notes on p. 7 that claims 4, 5-7 and 8 are allowable as depending on claim 1. As claim 1 has been rejected over Hashimoto in view of Tonus, claims 4, 5-7 and 8 are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728